    Case 1:19-cv-02214-PAE Document 1 Filed 03/11/19 Page 1 of 4




MINTZ,LEVIN, COHN,FERRIS, GLOVSKY & POPEO,P.C.
666 Third Avenue
New York, New York 10017
(212)935-3000
Attorneys for Defendants
Bluewater Media, LLC and Andrew Latimer

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BROAD BEAM MEDIA,INC.,

                Plaintiff,
                                                                           /
                                                                 Case No. /7(it 727Y/
        -against-

 BLUEWATER MEDIA,LLC and ANDREW                                   NOTICE OF REMOVAL
 LATIMER,

                Defendants.



       PLEASE TAKE NOTICE that defendants Bluewater Media, LLC ("Bluewater")

and Andrew Latimer ("Latimer"), appearing for the purpose of removal and for no other

purpose, have, by this Notice, caused the removal of the action pending in the New York

State Supreme Court, New York County, to the United States District Court, District of

New Jersey, and states as follows:

        1.      This Notice of Removal is filed pursuant to 28 U.S.C. §1441 and 28

U.S.C. §1446.

       2.       On or about February 7, 2019, Plaintiff Broad Beam Media, Inc. served

the summons and verified complaint, attached hereto as Exhibit A,(the "Complaint")

upon the defendants Bluewater and Latimer. None of the Defendants has yet answered,

 moved or otherwise responded to the complaint.
    Case 1:19-cv-02214-PAE Document 1 Filed 03/11/19 Page 2 of 4




       3.        By this action, Plaintiff seeks economic and punitive damages, interest,

attorneys' fees and costs.

       4.        This Court has original jurisdiction over the case under 28 U.S.C. §1331

because the case is an action for recovery of a domain name and the case therefore is

preempted by, and falls within the scope of the civil enforcement provision of, the

Anticybersquatting Consumer Protection Act, 15 U.S.C. §1125(d). See Schmidheiny v.

Weber, 164 F.Supp.2d 484, 488 (E.D. Pa. 2001); Beneficial Nat. Bank v. Anderson, 539

U.S. 1 (2003).

        5.       This Court also has original jurisdiction over the case under 28 U.S.C.

§1332 because:

                 a.      The complaint seeks solely injunctive and declaratory relief against

                         the Defendants, which relief, Defendants assert in accordance with

                         28 U.S.C. §1446(c)(2)(A)(i), has a monetary value in excess of

                         $75,000 (exclusive of interest and costs); and

                 b,      Plaintiff Broad Beam Media, Inc. is citizen of the state of New

                         York, the state in which it is domiciled, and Delaware, the state in

                         which it is incorporated;

                 c.      Bluewater is a citizen of the state of Florida, in which it is both

                         domiciled and incorporated;

                 d.      Brian Fasulo, Mark Henning, Robert Fallon and Andrew Latimer

                         are the sole members of Bluewater;

                 e.      Mark Henning is a citizen of and domiciled in Florida;

                  f.     Robert Fallon is a citizen of and domiciled in Florida; and
    Case 1:19-cv-02214-PAE Document 1 Filed 03/11/19 Page 3 of 4




              g.      Latimer is a citizen of and domiciled in Florida.

       6.      Accordingly, the Plaintiffs citizenship is diverse from the citizenship of

both Defendants and each ofthe members of Bluewave.

       7.      This Notice of Removal is filed on behalf of defendants within the time

allowed by 28 U.S.C. §1446(b), since this Notice has been filed within 30 days after

receipt by the defendants of the complaint. Specifically, defendants Bluewater and

Latimer received the complaint on February 7, 2019.
    Case 1:19-cv-02214-PAE Document 1 Filed 03/11/19 Page 4 of 4




       WHEREFORE, defendants Bluewater and Latimer remove the above-entitled

action now pending against defendants in the New York State Supreme Court, New York

County, to this Court.

Dated: New York, New York
       March 11, 2019

                                                 MINTZ,LEVIN,CORN,FERRIS,
                                                 GLOVSKY & POPEO,P.C.

                                                 By:
                                                        Michael R. Graif(MG-4795)

                                                666 Third Avenue
                                                New York, New York 10017
                                                (212) 935-3000

                                                 John D. Goldsmith
                                                 Trenam Law
                                                 101 East Kennedy Boulevard, Suite 2700
                                                 Tampa, Florida 33602
                                                 (813) 223-7474

                                                 Attorneys for Defendants
                                                 Bluewater Media, LLC and Andrew
                                                 Latimer


TO:     Harold K. Gordon
        Jennifer L. Del Medico
        Ilene B. Tannem
        JONES DAY
        250 Vesey Street
        New York, New York 10281
        Telephone: (212) 326-3939
        Facsimile: (212) 755-7306
